Davis, J.
The only error assigned in this court is that the trial court erred in overruling appellant’s motion for a new trial. The only question discussed by counsel for appellant on this appeal is that the decision of the Circuit Court is not sustained by sufficient evidence.
The contention of counsel for appellee is“that the eggs, in question, were sold and shipped by appellee to appellant on his individual credit. Counsel for appellant insist that the sale was to the R. H. Horne Produce Company and that there is no evidence in the record tending to prove that the eggs were bought by or for appellant, or on his account, or that they were delivered to him, or accepted by him, as his goods. In other words, the only controversy at the trial was whether the eggs were sold and delivered by appellee to appellant on his individual credit, or to him as agent for the R. H. Home Produce Company.
We have carefully read the evidence. In our opinion the letter written by appellant to appellee, in connection with the other facts and circumstances in the case, when construed most favorably in behalf of the appellee, is sufficient to warrant the inference by the trial court that the eggs were sold and shipped by appellee to appellant on his individual credit. The fact that there is evidence in the record supporting appellant’s theory of the transaction, that he did not buy the eggs on his individual credit, but that they were sold by appellee to the R. H. Home Produce Company, and that in all that was done, the appellant was acting as the manager of the company, would not justify this court in reversing the judgment of the trial court. Smith v. Stump, 12 Ind. App. 359; Haines v. Porch, 9 Ind. App. 413.
Finding no reversible error in the record the judgment is affirmed.